DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41-42 and 47-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraoka et al. (US 2014/0001448 A1) in view of Su et al. (US 2010/0157453 A1) and Cok (US 2009/0294785).
Regarding claim 41, Naraoka et al. disclose a light emitting device (Fig. 1), comprising:
a non-planar substrate (combination of 42, 50, and 60) having at least a first surface (bottom surface) having first topographical features on a first side of the non-planar substrate, and a second surface (top surface) having second topographical features on a second side of the non-planar substrate. and
an OLED (combination of 10, 20, 30, and 41), wherein the OLED has a profile conforming to the shape of the underlying surface.
Naraoka et al. do not disclose a convex mirror as claimed. However, it is known in the art to form conformal convex mirrors over non-planar substrates (¶ 0033 and Fig. 6 of Su et al.). There is a 
Naraoka et al. disclose that the topographical features have straight sides instead of areas of curvature as claimed. However, is it well known in the art that as an alternative to straight sided topographical features, topographical features with areas of curvature may be used (see Fig. 10 of Cok et al.). There is a benefit to using these topographical features with areas of curvature as it can result in an increased light extraction efficiency (see Table 2 of Cok et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to form the topographical features to have areas of curvature for this benefit.
Regarding claim 42, Naraoka et al. disclose that the substrate comprises a polymer (¶ 0046).
Regarding claim 47, the device of the combination will inherently have some amount of flexural rigidity as flexural rigidity is defined as the resistance offered by a structure while undergoing bending.
Regarding claim 48, the OLED being formed by organic vapor phase deposition refers to the specific process used to form the OLED and does not sufficiently structurally distinguish the invention from that of the prior art. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claim 49, Naraoka et al. disclose an organic light emitting device (Fig. 1), comprising:
a substrate (combination of 42, 50, and 60) having a plurality of non-planar surfaces, wherein at least a first surface (bottom surface) having first topographical features on a first side of the substrate having a first non-planar surface and a second surface (top surface) having second topographical features on a second side of the substrate having a second non-planar surface;

an organic emissive stack (20) disposed over the first electrode; and
a second electrode (10) disposed over the organic stack, wherein the OLED has a profile conforming to the first topographical surface features and the second topographical surface features.
Naraoka et al. do not disclose a convex mirror as claimed. However, it is known in the art to form convex mirrors covering non-planar substrates (¶ 0033 and Fig. 6 of Su et al.). There is a benefit in using such coating in that they increase luminosity. It would have been obvious to one having ordinary skill in the art at the time of the invention in incorporate a convex mirror as taught by Su et al. across the first surface in a portion of the first topographical features, wherein the convex mirror conforms to and maintains a shape of the first topographical features for this benefit. In such a combination, the OLED will be formed over the convex mirror and have a profile conforming to the shape of the convex mirror and the first electrode, the organic emissive stack, and the second electrode will be formed over the convex mirror.
Naraoka et al. disclose that the topographical features have straight sides instead of areas of curvature as claimed. However, is it well known in the art that as an alternative to straight sided topographical features, topographical features with areas of curvature may be used (see Fig. 10 of Cok et al.). There is a benefit to using these topographical features with areas of curvature as it can result in an increased light extraction efficiency (see Table 2 of Cok et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to form the topographical features to have areas of curvature for this benefit.
Regarding claim 50, the substrate will inherently have some amount of flexural rigidity
Regarding claim 51, Cok discloses forming first and second topographical surface features disposed on the first and second surfaces of a substrate are semi-spherical with varying sizes (Fig. 10, ¶ 0043, the specific difference in the ratio depending on the height of the lens and the thickness of the In re Aller, 220 F.2d 454, 456 (cCPA 1955). Therefore, as Cok disclosed that varying the sixes of the lenses with respect to the thickness of the material (resulting in varying the ratio of radii) is within the skill of the ordinary practitioner, finding workable range of radii falls within routine experimentation and is obvious.
 	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Naraoka et al.,  Su et al., and Cok et al. as applied to claim 41, above, and further in view of Rutten et al. (US 2013/0295713 A1).
Regarding claim 46, Naraoka et al. do not disclose a barrier layer. However barrier layers in OLEDs are well-known in the art (¶ 0029 of Rutten et al.). There is a benefit to using barrier layers in that to prevent diffusion into layers. It would have been obvious to one having ordinary skill in the art at the time of the invention to form a barrier layer as taught by Rutten et al. over the substrate of Naraoka et al. to protect the OLED from diffusion.
Response to Arguments
Applicant’s arguments with regards to the Rejections under 35 USC 112 are moot as Applicant has amended the claims to allow the OLED to conform to only the top surface of convex mirror, which may be planar.
Applicant's arguments with respect to the prior art rejections are moot in view of the newly cited Su et al.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         


/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826